UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 99-6257



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


PETER PAUL, a/k/a Paul Alexander, a/k/a Slug-
gie, a/k/a Peter P. Alexander, a/k/a Mark Eric
Green, a/k/a Mark Harris, a/k/a Paul Eustance,
a/k/a Derrick Anderson,

                                            Defendant - Appellant.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Richmond. Robert E. Payne, District Judge.
(CR-95-104)


Submitted:   July 8, 1999                  Decided:    July 14, 1999


Before NIEMEYER, WILLIAMS, and KING, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Peter Paul, Appellant Pro Se.    David John Novak, OFFICE OF THE
UNITED STATES ATTORNEY, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Peter Paul seeks to appeal his conviction and sentence imposed

following a plea of guilty to possession with intent to distribute

cocaine base, in violation of 21 U.S.C. § 841(a)(1) (1994), and use

of a firearm during drug trafficking, in violation of 18 U.S.C.A.

§ 924(c) (West 1994 & Supp. 1999).    We dismiss the appeal for lack

of jurisdiction because Paul’s notice of appeal was not timely

filed.   A criminal defendant has ten days after the entry of judg-

ment to note an appeal.   See Fed. R. App. P. 4(b)(1).   Judgment was

entered on March 25, 1996, and Paul’s notice of appeal was filed on

February 19, 1999.   Because Paul failed to file a timely notice of

appeal, we dismiss the appeal.   We deny Paul’s motion for appoint-

ment of counsel.   We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.




                                                           DISMISSED




                                  2